Citation Nr: 1227634	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for borderline cardiomegaly (enlarged heart).

2.  Entitlement to service connection for the residuals of a tubal occlusion, status post cannulation (claimed as infertility).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

Procedural History

The Veteran filed her original claims of entitlement to service connection for borderline cardiomegaly and the residuals of a tubal occlusion, status post cannulation, inter alia, in June 2006.  The May 2007 rating decision presently on appeal denied these claims, among others.  Later in May 2007, the Veteran submitted a notice of disagreement with these denials and six additional issues.  A statement of the case was issued in February 2009, with respect to these eight issues.  On the Veteran's March 2009 timely submitted VA Form 9 (substantive appeal), the Veteran specifically limited her appeal to the issues on the title page of this decision.  A supplemental statement of the case (SSOC), with respect to these two issues, was issued in December 2011.

The Board notes that the Veteran specifically declined the option of testifying before a Decision Review Officer or a Member of the Board.

The issues of: entitlement to service connection for the residuals of a hysterectomy, to include as secondary to the residuals of a tubal occlusion, status post cannulation; entitlement to service connection for the residuals of urethral repair surgery, to include as secondary to the residuals of a tubal occlusion, status post cannulation; entitlement to special monthly compensation for the loss of use of a creative organ; and entitlement to a temporary total evaluation for the March 15, 2008, urethral repair surgery have been raised by the record (see Veteran's Statement, April 23, 2008), but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for the residuals of a tubal occlusion, status post cannulation, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on her part is required.


FINDING OF FACT

Borderline cardiomegaly is not the result of a disease or injury incurred in active duty service.


CONCLUSION OF LAW

Borderline cardiomegaly (enlarged heart) was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, letters dated in July 2006 and January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  These notice letters also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  Further, the Veteran has not indicated that she is in receipt of disability benefits from the Social Security Administration.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's VA treatment records and private medical records from reflect her comprehensive medical treatment.  There is no indication that the Veteran has a current diagnosis of cardiomegaly.  As these treatment records are current and thorough, the Board finds that the preponderance of the medical evidence is against a current diagnosis of the claimed disorder.  Further, there is no indication that the Veteran suffered from a heart disability in service.  See McLendon, supra.  As such, an examination is not required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.


II.  The Merits of the Claim

The Veteran contends that she currently suffers from cardiomegaly that is the result of a disease or injury incurred in active duty service.  The Board disagrees.

Relevant Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

Review of the Veteran's service treatment records does not reveal any evidence of cardiomegaly or any complaints that could reasonably be associated with a heart disability.  Specifically, upon entry into active duty service, clinical examination findings indicated that the Veteran's heart was normal.  The Veteran herself indicated that she did not suffer from shortness of breath, pain or pressure in the chest, palpitation, pounding heart or abnormal heartbeat.  In fact, she stated that she had not suffered from any heart trouble at all.  See Standard Forms (SFs) 88 & 93, Service Entrance Examination Reports, June 6, 1983.  During the duration of her extensive military service, the Veteran did not complain of or receive treatment for a heart problem.  Finally, upon her separation from service, again, clinical examination findings indicated that the Veteran's heart was normal.  She again denied experiencing shortness of breath, pain or pressure in the chest, palpitation, pounding heart or abnormal heartbeat.  See SFs 88 & 93, Service Separation Examination Reports, January 23, 2006.  As such, the Board finds that element (2), as set forth under Shedden has not been met.  See Shedden, supra.

Shortly after her discharge from service, the Veteran was provided with a general VA examination in August 2006, in association with her compensation claims.  At that time, a VA chest x-ray noted that the Veteran's heart was borderline enlarged.  As such, she was diagnosed with borderline cardiomegaly.  See VA General Examination Report, August 10, 2006.  In September 2006, the Veteran sought emergent treatment from the L.R.M.C., with complaints of vomiting and abdominal pain.  In attempting to discern the cause of the Veteran's complaints, she was provided with a chest x-ray and electrocardiogram.  The chest x-ray report noted the Veteran's heart, mediastinum and diaphragm were normal.  An electrocardiogram, however, was determined to be abnormal, strongly suggesting myocardial injury/ischemia.  It was noted to consider left ventricle abnormality/biventricular hypertrophy.  The Veteran's discharge summary noted her history of borderline cardiomegaly, but also noted the lack of complaints of shortness of breath and palpitations.  See Private Treatment Record, L.R.M.C., September 7, 2006 - September 10, 2006.

In November 2006, a VA chest x-ray revealed a normal heart.  See VA Treatment Record, November 3, 2006.  Based on the findings of the Veteran's September 2006 admission to L.R.M.C., she was referred to A.R.A. for an exercise nuclear myocardial perfusion imaging study.  This study was conducted in December 2006, and revealed the following: (1) negative myocardial perfusion imaging for exercise stress-induced myocardial ischemia at 91.6 percent of the maximum age predicted heart rate; (2) negative myocardial perfusion imaging for a myocardial infarction; and (3) normal left ventricular wall motion and thickening at rest.  See Private Treatment Record, A.R.A., December 20, 2006.

In February 2007, a VA echocardiogram and corresponding chest x-ray revealed the Veteran's heart to be normal in size.  See VA Treatment Records, February 8, 2007.  During her VA diabetes mellitus examination, the Veteran denied experiencing chest pain, shortness of breath, dizziness or syncope, but admitted to an occasional feeling of heaviness in the left side of the chest with physical exertion.  As a side note, the VA examiner stated that this left-sided chest heaviness was not the result of the Veteran's service-connected diabetes mellitus.  See VA Diabetes Mellitus Examination Report, February 8, 2007.  Finally, a chest x-ray performed in February 2008, at the L.R.M.C., found the Veteran's heart to be upper normal size, with no evidence of pulmonary disease.  See Private Treatment Record, L.R.M.C., February 26, 2008.

While the Board is certainly aware of the Veteran's prior diagnoses of "borderline cardiomegaly", the evidence of record dating from 2006 does not reflect a definitive assessment of cardiomegaly following diagnostic study.  In fact, based on the most recent chest x-ray, in February 2008, the Veteran's heart was considered upper normal in size.  Based on these findings and the totality of the evidence, the Board concludes that the Veteran did not have an enlarged heart in service and does not currently have an enlarged heart.

The Board notes that service connection requires evidence that establishes that a Veteran currently has the disability for which service connection is sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress specifically limits service connection for disease or injury to cases where such incidents have resulted in a disability.  In this instance, the more competent and probative clinical evidence reflects that the Veteran does not have an enlarged heart.  On the most recent private chest x-ray, the examiner clearly stated that the Veteran's heart was upper normal in size and she did not suffer from any pulmonary disease.  See Private Treatment Record, L.R.M.C., February 26, 2008.

The Board must also consider whether, as a layperson, the Veteran is competent to render a diagnosis on this matter.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Lay report is competent to establish the presence of symptomatology and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6. Vet. App. 465, 469 (1994).  However, competence and credibility are different matters.  In this regard, whether the Veteran has cardiomegaly and whether it is related to service requires specialized training for a determination as to its causation, and is therefore not the province of lay opinion.  The Veteran's assertion that she has an enlarged heart and that it is of service onset is not probative.  In this regard, a skilled clinical professional has greater knowledge.  The more probative evidence in this case establishes that the Veteran did not have an enlarged heart in service and that she does not currently have a condition of this nature.  The Board observes that the Veteran has not identified or produced any acceptable evidence, medical or lay, that tends to show a current disability definitively diagnosed as cardiomegaly.

In this regard, the Board points out that veterans are entitled to VA compensation if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  In this case, however, there is no definitive or reliable evidence of cardiomegaly.  The Board thus determines that service connection for cardiomegaly or enlarged heart is not in order.  This conclusion is based on clinical findings demonstrating that there is no current disability for which service connection is warranted.  Therefore, service connection for an enlarged heart must be denied.

In sum, service connection for an enlarged heart must be denied on the basis that there is no showing of current disability for VA purposes.  In the absence of a current disability, there can be no valid claim.  See Brammer, supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for borderline cardiomegaly is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for the residuals of a tubal occlusion, status post cannulation.

During active duty in June 2004, the Veteran presented to P.L.B., M.D., for evaluation and potential therapy regarding a seven-year history of difficulty in achieving conception.  Her gynecological procedures included a cesarean section in 1988, and no evidence of an abnormal Pap smear requiring treatment.  Dr. P.L.B.'s impression was to (1) rule out the male factor, (2) rule out the tuboperitoneal factor, and (3) an age-related decline in fertility.  The Veteran was referred for additional testing.  See Private Treatment Record, P.L.B., M.D., June 30, 2004.  Shortly thereafter, in July 2004, the Veteran underwent a fluoroscopic hysterosalpingogram.  The study demonstrated complete opacification of a normal appearing cavity with opacification of the proximal to mid fallopian tubes, bilaterally.  The impression was a normal ovarian cavity contour with obstruction of both fallopian tubes.  See Private Treatment Record, M.H.U.M.C., July 7, 2004.  
As a result of the fluoroscopic hysterosalpingogram findings, the Veteran determined to undergo a diagnostic laparoscopy, diagnostic hysteroscopy, and operative hysteroscopy with bilateral tubal cannulation in an attempt to increase her chances of conception.  This procedure was performed in October 2004, from which the Veteran recovered with no complications.  See Private Treatment Record, M.H.U.M.C., October 21, 2004.

Following this procedure, the Veteran continued to report significant abdominal pain and inability to conceive.  In September 2007, a VA pelvic sonogram revealed the presence of follicular cysts.  See VA Treatment Record, September 19, 2007.  In February 2008, the Veteran underwent a transabdominal hysterectomy and bilateral salpingo-oophorectomy.  See Private Treatment Record, L.R.M.C., February 26, 2008 - March 1, 2008.  One week later, she developed lower abdominal pain and transvaginal exploration by her surgeon, Z.S., M.D., demonstrated an urinoma at the vaginal cuff.  Unfortunately, the Veteran then developed persistent incontinence from a right ureterovaginal fistula and was re-admitted to the hospital in March 2008, where she underwent an endoscopic procedure with right ureteroscopy.  There was a rent in the medial ureter, but no evidence of suture, staple or other foreign body.  A ureteral stent was placed and she was discharged.  After six weeks, the stent was removed and the Veteran's fistula was noted to have closed spontaneously.  In July 2008, on imaging, the Veteran was found to have a stricture at this site.  On July 8, 2008, she underwent a second endoscopic procedure, which successfully dilated the ureteral stricture and again a stent was placed.  On September 24, 2008, the stent was removed and a follow-up x-ray six weeks later demonstrated some persistent obstruction, but the right kidney drained satisfactorily.  Ultrasound imaging in March 2009, revealed mild to moderate hydronephrosis, from which the Veteran was asymptomatic and did not develop recurrent infections.  The Veteran was noted to be at risk for recurrent scarring.

As noted above, the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  It is clear that the Veteran underwent a hysteroscopy with bilateral tubal cannulation during her time in active duty service, and that she has suffered from numerous issues thereafter.  It is unclear, however, whether the surgical procedure conducted in service is the cause of the Veteran's current problems detailed above.  As such, she must be afforded a VA gynecological examination to determine the etiology of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify all outstanding medical records pertaining to medical treatment for the disability on appeal, since December 2011, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims file) should then be requested.  Any response and all records obtained should be added to the claims file.  If requests for any private or non-VA government treatment records are not successful, the AMC should inform the Veteran of the non-response so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  See 38 C.F.R. § 3.159 (2011).

2.  Obtain any outstanding VA treatment records for the Veteran from the VA Medical Center in Dublin, Georgia, dated from March 2009 to the present.  Any response and all records obtained should be added to the claims file.  

3.  Thereafter, schedule the Veteran for a VA gynecological examination, with an appropriate expert, to determine whether she currently suffers from any residuals of her in-service laparoscopy with tubal cannulation.  The VA examiner should thoroughly review the Veteran's claims file as well as a complete copy of this Remand in conjunction with the examination, and note that this has been accomplished in the VA examination report.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  

The VA examiner should specifically address the following:

(a)  State whether the Veteran suffers from any current gynecological disorders.  If so, indicate each disorder with specificity.

(b)  For each gynecological disorder identified, the VA examiner should state whether the identified disorder is the result of the Veteran's 2004 in-service laparoscopy with tubal cannulation.

(c)  State whether the Veteran's diagnosed follicular cysts are the result of her 2004 in-service laparoscopy with tubal cannulation.

(d)  State whether the Veteran's 2008 total abdominal hysterectomy and the resulting disabilities thereafter were the result of her 2004 in-service laparoscopy with tubal cannulation.

The VA examiner is reminded that the following phrases are legal terms of art, which must be used in rendering a legal opinion.  Thus, it is requested that he or she use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner must provide a comprehensive report including rationales for all opinions and conclusions provided.  The VA examiner is reminded that an opinion based on his or her clinical experience is not sufficient.  Specific medical treatises must be referred to in providing a medical opinion.


4.  The AMC should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  After taking any other development action deemed necessary, the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this claim.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


